Exhibit 99.1 Aeglea BioTherapeutics Provides Corporate Update and Reports First Quarter 2017 Financial Results Austin, Texas, May 9, 2017 - Aeglea BioTherapeutics, Inc., (NASDAQ: AGLE) a biotechnology company committed to developing enzyme-based therapeutics in the field of amino acid metabolism to treat rare genetic diseases and cancer, today provided a corporate update and reported financial results for the first quarter ended March 31, 2017. “AEB1102 remains the primary focus of our clinical and preclinical work across rare genetic diseases and cancer,” said David G. Lowe, Ph.D., chief executive officer of Aeglea. “We are especially pleased with recent preclinical data which demonstrated that AEB1102 was not immunosuppressive in combination with anti-PD-1 immune checkpoint inhibitors. We believe this opens a unique opportunity at the intersection of tumor metabolism and existing or emerging therapies in immuno-oncology.” Recent Highlights • Presented preclinical data at the 2017 American Association of Cancer Research (AACR) Annual Meeting demonstrating that reducing systemic arginine with AEB1102 did not suppress the immune response induced by anti-PD-1 and anti-PD-L1, and exerted an additive anti-tumor and synergistic survival benefit. • Expanded research and development capabilities with the opening of an internal laboratory at Aeglea in Austin, TX.
